DETAILED ACTION
This office action is in response to the amendment 06/02/2022. Claim 1 is amended, claims 2, 5, and 6 are hereby canceled. Claims 1, 3-4 and 7-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claim 2, the rejections under 35 U.S.C 112(d) is withdrawn because claim 2 is now canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a scalable sport data collecting, sharing and processing system.
Prior art:
Osterhout (US 2014/0063054) 
Tucker (US 2017/0146644)

	The closest prior art Osterhout, paragraph 413 discloses the sense device of the present disclosure may include a gyroscopic device (e.g. electronic gyroscope) accelerometers, MEMS accelerometers, velocity sensors, force sensors, pressure sensors, optical sensors, proximity sensor, RFID, and the like, in the providing of position information; in addition paragraph 352 discloses a video sensor… a video sensor or augmented reality glasses, or other device with a video sensor may be mounted on a vehicle; in addition paragraph 602 discloses the integrated processor of the eyepiece may enable event tagging in long sections of the continuous audio or video recording; in addition paragraph 764 discloses a magnetic sensor, sound sensor, GPS.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the hub device establishes a centralized local network; wherein the hub device includes a master timer, and the client devices each have a local timer that synchronizes with the master timer; and wherein a time synchronization is achieved and maintained by two-way time synchronization messages exchanging between the hub and the client devices”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 3-4 and 7-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481